Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/30/2021 has been entered. Claims 1-9, 11-15 are pending.
Claim 10 is cancelled. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 04/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 13, the claim recites the “fixing projection is provided in such a manner as to be engaged with the inclined portion”. From the recitation, it is unclear which 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capturing means in claims 1 and 6; and operation portion and injection portion, in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7, 11-13 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated Savvouras (US 10463399).
In regards to claim 1, Savvouras discloses a needle-type endoscope (needle 50 with camera; Col. 10, lines 29-31; FIG. 6A), comprising: 
a camera tube (stiff portion 36; FIG. 6A) having an image capturing means (digital imaging sensor chip housed in tip 18, Col. 10, lines 29-31; This is equivalent to the applicant’s image sensor described in para [0054] of the instant application which is the 112(f) interpretation of image capturing means.) accommodated therein (Tip 18 houses the digital imaging sensor chip and distal end of the illumination fibers 19. Col. 10, lines 29-31);  
a needle (needle 50; col. 15, lines – 24-51; FIG. 6A) covering the camera tube from the outside (FIG. 8) and having a sharp tip (tip of the needle 50 has a slope; FIG. 6A) formed in a front end thereof with a first inclined portion (As can be seen from FIGS. 6A, 7, the sharp tip has an inclined cut formed in the needle tube at the distal end. Such inclined cut has two portions – upper portion and lower portion. Upper portion can be considered as a first inclined portion.) to make an incision in a human body (FIG. 6A; Such system can be used for incisions. col. 1, lines 22-30; col. 5, lines 10-17; Col 8, lines 44-51); and 
a handle (FIG. 11A; handle 31), wherein a length of the camera tube is formed to be longer than a length of the needle (FIG. 11A shows where the length of the camera tube is longer than the length of the needle),
wherein the sharp tip has an end portion provided with a second inclined portion (As can be seen from FIGS. 6A, 7, the sharp tip has an inclined cut formed in the needle tube at the distal 
In regards to claim 2, Savvouras discloses the needle-type endoscope of claim 1, wherein the camera tube is provided in such a manner as to be moved forward and backward in a sliding manner inside the needle (FIGS. 4A-4B; col. 16, lines 8-17).  
In regards to claim 3, Savvouras discloses the needle-type endoscope of claim 1, wherein the camera tube and the needle are disposed in such a manner as to share a same concentric axis (FIGS. 4A-4B; col. 16, lines 8-17).  
In regards to claim 4, Savvouras discloses the needle-type endoscope of claim 1, wherein a diameter of the needle is formed to be equal to or less than 4mm (Hollow needle has an outside diameter less than 2.1 mm. col. 8, lines 10-26).  
In regards to claim 5, Savvouras discloses the needle-type endoscope of claim 1, wherein a space between the needle and the camera tube is used as a passage through which medicine or saline is supplied (Lumen of the needle provides fluid flow path; claim 1).  
In regards to claim 6, Savvouras discloses a needle-type endoscope (Device shown in FIG. 6A which includes needle 50 and camera; Col. 10, lines 29-31), comprising: 
a camera tube (stiff portion 36; FIG. 6A) having an image capturing means (digital imaging sensor chip housed in tip 18, Col. 10, lines 29-31; This is equivalent to the applicant’s image sensor described in para [0054] of the instant application which is the 112(f) interpretation of image capturing means.) accommodated therein (Tip 18 houses the digital imaging sensor chip and distal end of the illumination fibers 19. Col. 10, lines 29-31); 

a handle (FIG. 11A; portion comprising handle 31) coupled to the needle (handle 31 is coupled to the needle, 12 via camera tube 15; FIG. 11A; col. 8, line 66 - col. 9, 7) having the camera tube accommodated therein, wherein a length of the camera tube is formed to be longer than a length of the needle (FIG. 11A shows where the length of the camera tube is longer than the length of the needle.),
wherein the sharp tip has an end portion provided with a second inclined portion (As can be seen from FIGS. 6A, 7, the sharp tip has an inclined cut formed in the needle tube at the distal end. Such inclined cut has two portions – upper portion and lower portion. The lower portion can be considered as the second inclined portion.) for preventing damage due to manipulation of the endoscope after being inserted into a human body (The inclined shape of the distal portion of the tube 50 would help prevent damage of the tip because of its symmetrical shape from axial line.).  
In regards to claim 7, Savvouras discloses the needle-type endoscope of claim 6, wherein the camera tube and the needle are disposed in such a manner as to share a same concentric axis (FIGS. 4A-4B; col. 16, lines 8-17), and the camera tube is provided in such a manner as to be moved forward and backward in a sliding manner inside the needle (FIGS. 4A-4B; col. 16, lines 8-17). 
In regards to claim 11, Savvouras discloses needle-type endoscope of claim 6, wherein the first inclined portion is close to or in contact with one surface of the camera tube when the camera tube moves forward (FIGS. 6A, 10A; As can be seen from the FIGS. 6A, 10A, the sloped portion of the needle are close or in contact with the surface of the camera.).  
In regards to claim 12, Savvouras discloses the needle-type endoscope of claim 11, wherein the camera tube is provided with a fixing projection protruding on one surface thereof (projection near side port 6; FIG. 7).  
In regards to claim 13, Savvouras discloses the needle-type endoscope of claim 12, wherein the fixing projection is provided in such a manner as to be engaged with the inclined portion in a state in which the camera tube goes past the inclined portion when moving forward thereby preventing the camera tube from moving backward (In use, when the sheath 2 of the camera is rotated to make side window 6 facing downward, FIG. 7, the projection near 6 can be engaged with the tip of the needle to prevent the camera form moving backward.).  

Claims 6, 11 is/are rejected under 35 U.S.C. 102 as being anticipated by Kienzle (US 20150196197).
In regards to claim 6, Kienzle discloses needle-type endoscope (tissue visualization device 1100; FIG. 2C; para [0114]), comprising: 
a camera tube (Hypotube 1128; Para [0124]) having an image capturing means (sensor 1132; para [0124]) accommodated therein; 
a needle covering the camera tube from the outside and having a sharp tip formed on a front end thereof with a first inclined portion (upper portion of the needle 1126 tip; para [0124]; FIG. 3A) to make an incision in a human body; and 

In regards to claim 11, Kienzle discloses needle-type endoscope of claim 6, wherein the first inclined portion is close to or in contact with one surface of the camera tube when the camera tube moves forward (As seen from FIG. 3B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savvouras in view of Brown (US 20160235431).
In regards to claim 8, Savvouras discloses the needle-type endoscope of claim 7, wherein an injection portion (Portion comprising tubing 55 with valve port 56; FIG. 6; This is equivalent to the injection portion 220 shown and described in FIG. 1 and para [0018] of the 
Analogous art Brown is directed to minimally invasive tissue incision system and teaches wherein the handle has a top surface provided with an operation portion (slider 106; FIG. 1; This is equivalent to the operation portion 210 shown and described in FIG. 1 and para [0050] of the instant application, which is 112(f) interpretation of the operation portion) for allowing needle tube to move forward and backward (Para [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Savvouras to include slider on the handle in accordance with the teaching of Brown because such slider would allow to control axial movement of the camera in a convenient way. 
In regards to claim 9, Savvouras in view of Brown teaches the needle-type endoscope of claim 8, wherein the handle has a front surface or a top surface provided with a button portion for photographing and capturing an image acquired through the camera tube (Savvouras: The handle 31 may also contain a switch on its outside surface (not shown in FIG. 11). Such switch can be easily accessible (even blindly) by the surgeon's hand/fingers during the procedure. Col. 17, lines 23-26) for photographing and capturing an image acquired through the camera tube (Savvouras: The switch can be used to initiate the capture of images or live video onto the storage device in the video processing hardware 25. Col. 17, lines 26-28).  

2.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20150196197) in view of Takahashi (US 5257617).
In regards to claim 14, Kienzle discloses the needle-type endoscope of claim 11, however does not positively disclose wherein the camera tube is provided with a fixing groove recessed on one surface thereof. 
Analogous art Takahashi is directed to a sheathed endoscope (abstract) and teaches a flexible endoscope (An insert part 110 of an endoscope; FIG. 4; end viewing endoscope; viewing window 114; col. 5, lines 34-48), wherein the camera tube (insert part 110) is provided with a fixing groove (Recesses 118 to lock the distal-end-cover with the endoscope; col. 6, lines 36-48; FIG. 7) recessed on one surface thereof. Takahashi further teaches that camera tube could be locked in place with the distal-end-cover by using recesses (Recesses 118; col. 6, lines 36-48) of the endoscope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle by replacing the camera tube of Kienzle by the endoscope of Takahashi. This could be done for the purpose taught above.
In regards to claim 15, Kienzle in view of Takahashi teaches the needle-type endoscope of claim 14, wherein the fixing groove is provided in such a manner as to be engaged with the second inclined portion when the camera tube moves forward thereby preventing the camera tube from moving backward (Upon replacing the camera tube of Kienzle by the camera tube of Takahashi, the camera tube would be prevented from moving backward when it engages with the lower portion the needle (1126) tip that is inclined in a similar manner as the distal end cover of Takahashi is locked to the distal end part 113;  col. 6, lines 54-58 Takahashi).

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. 
on page 4 of the response Applicant argues “Savvouras fails to disclose wherein the sharp tip has an end provided with a second inclined portion.” Examiner respectfully disagrees for the reasons stated below.
FIG. 6A of Savvouras shows upper portion of the slated tip and lower portion of the slated tip. A detailed view this tip in FIG. 7 shows that the tip has two inclined portions - upper and lower. Accordingly applicant’s arguments are not persuasive at this time. 





Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795